ACCEPTED
                                                                                                     14-15-00584-CV
                                                                                                             Filed
                                                                                   FOURTEENTH  COURT
                                                                                            7/9/2015   OF APPEALS
                                                                                                     11:04:58  AM
                                                                                                  HOUSTON,
                                                                                                Dwight        TEXAS
                                                                                                       D. Sullivan
                                                                                               7/14/2015  9:14:11
                                                                                                     County  ClerkAM
                                                                                              CHRISTOPHER
                                                                                         Galveston             PRINE
                                                                                                   County, Texas
                                                                                                              CLERK

                                     Cause No. CV-0037918

 INRE                                           §                   IN THE COUNTY
                                                                             FILED IN
                                                                                     COURT
                                                §                   14th COURT OF APPEALS
 BRADLEY TURPIN                                 §                      HOUSTON,
                                                                           AT LAW  TEXAS
                                                                                      NO. 2
                                                §                   7/14/2015 9:14:11 AM
                                                §                   CHRISTOPHER
                                                             GALVESTON COUNTY, TEXASA. PRINE
                                                                             Clerk


 NOTICE OF APPEAL OF INTERESTED PARTIES METROPOLITAN INSURANCE
 AND ANNUITY COMPANY AND METRO POLITAN LIFE INSURANCE COMPANY

       Interested Parties Metropolitan Life Insurance Company and Metropolitan Tower Life

Insurance Company give notice of their intent to appeal the trial court's Final Order Approving

Transfer of Structured Settlement Payment Rights (the "Final Order") rendered on June 10,

2015, in Cause No. CV-003 79 18, styled In Re Bradley Turpin, in the County Court at Law No.

2, Galveston County, Texas, to the First or Fourteenth Court of Appeals, Houston, Texas. A true

and correct copy of the Final Order is attached and incorporated herein by reference.


                                                    Respectfully submitted,



                                                    By:  ill it:
                                                    Patri~k B. l arkin
                                                    State Bar No. 24013004
                                                    The Larkin Law Firm, P.C.
                                                    11200 Broadway, Suite 2705
                                                    Pearland, Texas 77584
                                                    (281) 412-7500 Telephone
                                                    (28 1) 412-7502 Fax
                                                    Email: plarkin@larkin-law.com
                                                    Attorneys for Metropolitan Life Insurance
                                                    Company and Metropolitan Tower Life
                                                    Insurance Company
                                 CERTIFICATE OF SERVICE

I certify that on   Ju {    V  i ,          2015 a true and correct copy of the foregoing instrument
was served electronically/ by hand delivery, facsimile, certified mail/return receipt requested,
and/or first class mail to all parties of record and interested parties.

                                                                     I    ~ -
                                                                    1'.~/l. 'fL
                                                                 Pafu B. Larkin
                                                           CAUSE NO. CV-0073918

                                                                     §       IN THE COUNTY COURT
                        INRE:                                        §
                                                                     §       AT LAW NO. 2
                        BRADLEY TURPIN                               §
                                                                     §       GALVESTON COL.'NTY, TEXAS


                                                FINAL OBDER APPROVING TRANSFER OF
                                              STRUCTURED SETTLEMENT PAYMENT RIGHTS

                               On the 13 •h day of May, 20 IS, Ihis case came on for final hearing and lriaJ and

                       consideration by 1he Court of lhe Application for Approval of Sale of Partial Payment Rights

                       (lhe " Application") tiled by Suucturcd Asset Fund ing, LLC d/b/a 123 LumpSum, as lhc

                       transferee (MSAF" or "Transferee"), and Bradley Turpin as the payee ("Payee" or "Mr. Twpin'')

                       pursuant co Chapter 141 of the Texas Civil Practice & Remedies Code (the "Texas Transfer

                       Suitute"). The Court, after due consideration of the Appl ication, the Objection and Response lo

                       the proposed transfer filed by Metropolitan Tower Life lnsurance Co1npany and !\ilelropolitan

                       Life Insurance Company (the "MetLife O pposition'"), and the other pleadings and documents on

                       file with the Court end the evidence and testimony presented at the hearing, hereby makes the

                       following findings :

                              1.      This Court has subject matter jurisdiction over Ibis proceeding and personal

                       jurisdiction over the panics. Venue of this matter is proper in Ga lveston County, Te xas and this

                       Court because Mr. T wpin resides in Galveston Co unty, Texas. All persons/entities entitled to

                      be served and/or provided notice of these proceedings have been served and/or pro vided such

                       notice or have appeared in this proceeding directly and/or through counsel.

                              2.
                                                                                                             FILED
                                      Mr. Turpin is currently entitled to receive structured settlement payments from
                                                                                                       15JUN 10 AHI0:33
                       Metropolitan Tower Life Insurance Company (" MetLife Tower''). MetLife Tower funded its

                       obligation to make those struc tured Seltlcment payments to Mr. Turpin
                                                                                                                   1~1·:._
                                                                                                 w41'tis'5-..i.rd-ii
                                                                                                     CO"l'"Y C'           r ~~
                      f!NAL ORDER APPROVING Tl\ANSF'ER Of'                                            GALV( $ •• ; '.   ·~;; ' r ,.. '
                      STRUCTURED SEITLEMENI PAYMENT RIGHTS-Pact I               or 8




COUNTY OF GALVESTON

The above is a full . true. and correct ph otographic copy of the original record now in my lawful custody and possess ion,              as the
same is recorded in the Officia l Public Records of Count~ Coun at Law No 2 in my o ffi ce.

I hereb) ceni fy on June I0, 20 15
                           an annuity (Group Annuity contract no. 8298, certificate no. 82886) b)· Metropolitan Life

                           Insurance Company ('Metropolitan Life").

                                  3.      Mr. Turpin is married and has two minor children and therefore has three (3)

                           dependents, as that term is defined in the Texas Transfer Statute.

                                  4.      Mr. Turpin agreed in a Purchase and Assigrunent Agreement Contract dated on

                           or about March 10, 2015 (the "Transfer Agreement," a copy of which was filed with the Court

                        as an exhibit to the Application) to transfer and assign to SAF 174 panial monthly payments io

                        the amount of One Thousand Eight Hundred Fifty and No/100 Dollars ($1,850.00) each

                        commencing April 15, 2015 and continuing through and including September 15, 2029. (These

                        monthly payments which were to be transferred and assigned by Mr. Turpin from April of2015

                        through September of 2029 shall hereafter be referred to as the " Turpin Assigned Payments." 1

                                  5.     The total monthly structured settlement/annuity payments coming due and 0'4i ng

                        from and after the date of this Final Order through September of2029 [the "Tenn"), which have

                        not been previously transferred and assigned ro third parties pursuant to a court-approved

                        transfer/assignment of such payments (the "Previously Assigned Payments")2, shall be referred


                       1
                         A ponion of the April, M.ay and June 201 S monthly structured settlement/annuity payments 1ha1 have not been
                       previously transfened and iwigned were inili&lly contempla1ed by Turpin and SAF to be included in the
                       1r1n11crion dt11 is the subject of this final Order. However. tho.se payments have already come due and owing and
                       been paid and received by Me1Life to Turpin (or will be whhin !he next few days alter this order is being submitted
                       to the court) and will therefore not be included In !he Turpin Assigned Payments. MetLife hos fully complied with
                       iu obligation relative to 1hc April, May, and June 20 IS payments remitted to Mr. Turpin prior to the date of this
                       final Order. The TUl}lin Assigned Payments will 1herefore begin with the July 201 S payment for purposes ofrhis
                       Final Ordct.
                       1
                        Mt. Turpin completed• prior tnnsaction involving a ponion of his monthly strucrurcd settlement paymenu due
                       and owing by MccLife during the Term with Bentzen f inancial, LLC and i1s desi&llated 1ssig11ee, SuaonParli:
                       Structured Settlernenis. LLC, in 2012, which ITtnuction was approved in a Final Order Approving Transfer of
                       Struaurtd Senlemcnt Payment Righ!s (!he "2012 Order") by the Oalveston County Coun at Law 'No. 3, in Cau:ie
                       No. CV-68114. In thiu 2012 transaction and 2012 Order, Mr. Turpin lrlnsferTed and &>signed to
                       BentunlSunonParl< partial moothly paymenu in the amount ofS 2,SOO frvm Novcmba' 2012 through September
                       2029. Mr. Turpin also tomple1ed a prior rransaction involving a ponion of his monthly structured settlement
                       payments due and owing during the Term with Srruaured Auet funding, LLC and Its designated assignee,
                       Madison Avery Scttlcmcn! Fund, LLC in 2013, whicli transaction \ \AS approved in a f inal Order Approving
                       Assisnmcnt ofS!naclured Settlement Payments (the '"2013 Order") by the Galveston County Court II Law 'No I, in
                       FlrfAL ORDER APPRQy!NG TRANSFER Of
                       STRUCIUR[D SEULEMENI PAYMENT R!GHTS--Pact 2 of 8




COUNTY OF GALVESTON

I he a~o'e is a ful_I. true, and _c orrect ~hotographic cop) of the original record now in m) lawful custod) and possession. as the
same 1s recorded in the Offictal Publrc Records of County Court at I aw No 2 in my offi ce.

I hereby certify on June I0, 2015
                        to as the "Tenn Payments.~1 A portion of each monthly Tean Payment coming due and owing

                        !Tom and aft.er the date of this Final Order through September of 2029 that are not being

                        transferred and assigned by Mr. Turpin (the "Turpin Assigned Payments"), and which have not

                        been previously transferred and assigned by Mr. Turpin, under the Prior Court Orders (the

                        Previously Assigned Payments} and which shall be retained by Mr. Turpin, shall hereafter be:

                        referred to as the "Remaining Turpin Monthly Payments".

                                  6.      SAF has assigned all of its right, title, and interest in and to the Transfer

                       Agreement and the Turpin Assigned Payments lo an affiliate, Andrew Jonalhan Settlement

                       Fund, LLC ("Andrew Jonathan"). The proposed transfer of the Turpin Assigned Payments by

                       Mr. Turpin to SAF and, ultimately, to Andrew Jonathan, as reflected in the Transfer Agreement

                       and described in the Application, satisfies and complies with all statutory requirements of

                       Chapter 141 of the Texas Civil Practice and Remedies Code (the "Texas Transfer Statute''), and

                       docs not contravene any applicable statute or an order of any court or other governmental

                       authority. The transfer also satisfies the Internal Revenue Code Section 5891 and does not

                       contravene any Federal or SIAte statute or the order of any court or responsible administrative

                       authority.


                       C1usc No. CV·69309. In that 2013 111ns1C1ion and 20 13 Otdc.r, Mr. Turpin aansfmed and &.\signed to
                       SAF/Madison Avery patti1I monthly payments in the amount oCS 1,000 each from May 2013 drou&h April of
                       2021. The payments previously transferred 111d assigned by Mr. Turpin in the 2012 Order ind 2013 Order shall
                       hereafter be referred to as lhe Previously Assigned Payments. The Court finds that MetLife is making the
                       Previously Assigned P1ymenl5 dircc:tly to SunonPark md M1dison Avery pursuant to the 20 I 2 Order and 20 l 3
                       Order 1111d wrn con1inue to do so dler this order is signtd.
                       1 As~ r                               7.      ~transfer    of the Turpin Assigned Payments to SAF, and ultimately, to Andrew

                        Jonathan, is in che best interest of Payee, taking into account the welfare and support of Payee's

                        dependents, if any.

                               8.      Payee has been advised in writing by Andrew Jonathan to seek independent

                        professional advice regarding the transfer, and has either received the advice or knowingly

                        waived the opporrunity 10 seek and receive said advice in writing.

                               9.      Disclosures to the Payee were made, and notices of the hearing and che tiling of

                        the Application were provided to all i.ntercsted parties, including Metropolitan Life and MetLife

                       Tower (collectively, sometimes referred to herein as "MetLife") in accordance with the Texas

                       Transfer Stall.lie. Payee has been advised that his death prior to the due date of the last Turpin

                       Assigned Payment shall not affect the transfer of the Turpin Assigned Payments from Payee lo

                       SAF and Payee understands he is giving up his rights, and the righu of his heirs, successors

                       and/or beneficiaries, 10 the Turpin Assigned Payment, and Payee has requested that this transfer

                       be approved.

                               I 0.    The Court has considered the objection/opposition tiled by MetLife Tower and

                       Metropolitan Life and herby overrules and denies said objectionlopposition.

                               11.     The Court further finds that MetLife Tower and Metropolitan Life are not being

                       and will not be required or directed to divide any structured settlement/annuity payments

                       amongst Mr. Turpin and Andrew Jonathan or any other party.

                              12.     This Final Order constitutes a "Qualified Order" under 26 U.S.C. § 5891, ti seq.

                              13.     The Court finds that SAF and Mr. Turpin have agreed to an increase in the

                       purchase price to be paid to Mr. Turpin in connection with the proposed transfer to One

                       Hundred Ninety Thousand and 00/100 Dollars (Sl90,000.00).


                       FINAL ORDER APPRQYING TRANSFER OF
                       STRUCOJRED SEITLEMENT PAYMENT RIGHTS-Part ~ of 8




COUNTY OF GALVESTON

The above is a full. true. and correct photographic cop~ of 1he original record now in my la\1 fu l custody and posse:.sion. as the
sa me is recorded in the Official Public Records of County Court at La\1 o. 2 in my offi ce.

I hereby cenif} on June I 0. 2015
                                                                                                       ULLIVAN,C         u 1tyC~
                                                                                                                               erl-.
                                                                                                       ty, Texas
                                                                                                                '
                                                                                                                                 _    _   Ul)
                               Based on the foregoing findings and the evidence submitted to the Coun and being

                        satisfied that the proposed transfer satisfies all applicable statutory requirements, IT IS

                        ORDERED, ADJUDGED, AND DECREED that the Application is GRANTED and the

                        transfer and assignment of al! of Payee's right, title, and interest in and to the Tw-pin Assigned

                        Payments by lhe Payee to SAF, and ultimately to Andrew Jonathan, is APPROVED.

                              IT IS FURTHER ORDERED that the MetLife Opposition is hereby denied and

                       ovenuled.

                              IT IS FURTHER ORDERED that in furtherance of the Court's order granting the

                       Application and approving the proposed transfer described herein, Metropolitan Life Insurance

                       Company and MetLife Tower and AMUity Company, arc hereby authorized and directed to pay

                      and remit to Andrew Jonathan, and as Mr. Turpin's designated and authorized payment agent for

                      purposes of receiving the Tenn Payments, 100% of the Term Payments (the monthly structured

                      settlement/annuity payments that come due and owing by Metropolitan Life and/or MetLife

                      Tower from June of 2015 through September of 2029 which have not been previously transferred

                      and assigned to a third party in a prior, court-approved transfer {the Previously Assigned

                      Payments], when and as said Term Payments come due. (Specifically, MetLife will continue to

                      pay and remit the Previously Assigned Payments to the designated transferees and assignees as

                      reflected in the Prior Court Orders and will send only the Tenn Payments to Andrew Jonathan).

                      Upon receipt of each monthly Term Payment, Andrew Jonathan shall retain the ponion of each

                      Tenn Payment that constitutes a Turpin Assigned Payment ($1 ,850 out of the total monthly

                      Tenn Payment of $7,307 per month through April of 2028 and out of the total monthly Tenn

                      Payment of S 8,307 per month from May of 2028 through September of 2029), and is ordered to

                      pay and remit to Mr. Turpin the portion of said Term Paymcncs that constitute the Remaining

                      Turpin Monthly Payments ($ 5,457.00 per month from June of 2015 through April of 2028 and
                       FINAL ORDER APPROY!NG TRANSFER Of
                       SIRUCTlJRED SEULEM ENT PAYMENT BlCHIS- P•gt s or 8




COUNTY OF GALVt:STON

The ahovc is a full , true, and correct photographic copy of the original record now in Ill) hm ful custody and possession as the
same is recorded in the Official Public Records of Count) Coun at La\\ No. 2 in my office.                                '

I hereb} cenify on June 10. 2015



                                                                                                                                    put~
                        $6,457.00 per month from May of2028 through September of2029). This arrangement shall be

                        referred to as the " Servicing A.rranJ!cment."

                               IT IS FURTHER ORDERED that the Tenn Payments shall be sent directly to Andrew

                        Jonathan by Metropolitan Life pursuant to this order and lhe Servicing Arrangement described

                       herein, at the fo llowing address or to such other address designated by Andrew Jonathan:

                                                Andrew Jonathan Settlement Fund, LLC
                                                P .O. Box 200699
                                                Pittsburgh, PA 15251-0699

                                IT IS FURTHER ORDERED that Metropolitan Life and MetLife Tower shall

                        absolutely, irrevocably, and forever discharge and satisfy their legal and contractual obligation

                        to ma.kc the Tenn Payments (including the Turpin Assigned Payments and the Remaining

                        Turpin Monthly Payments) by paying and remitting said Tenn Payments to Andrew Jonathan,

                        pursuant to this court order and the Servicing Ammgement and by doing so, Metropolitan Life

                        and MetLife Tower are forever released from , and shall have not have, any current or future

                        liability or obligation to Mr. Turpin for the Term Payments. By signing and approving this

                        order, Mr. Turpin acknowledges, understands, and agrees that he will receive the Remaining

                        Turpin Monthly Payments through Andrew Jonathan (as the servicer under this Final Order and

                        as his designated payment agent solely for purposes of receiving and distribu1ing the Term

                        PaymentS to Mr. Turpin pursuant to the Servicing Arrangement and this Final Order) and that

                        Metropolitan Life and MetLife Tower shall not be obligated to make any portion of the Term

                        Payments directly to Mr. Turpin; that Mr. Turpin shall look solely and exclusively to Andrew

                        Jonathan for the Remaining Turpin Monthly Payments; and that Metropolitan Life and MetLife

                        Tower shall not, following the signing of this Final Order by the Court, have any obligation or

                        liability (contractual or legal) to Mr. Turpin relative to the Tenn Payments, including the

                        Remaining Turpin Monthly Payments.
                        FINAL ORDER APPROYING TRANSFER OF
                        STRUCTURED SEffiEMENI PAYMENT RIGHJS-Pace 6 or 8




COUNTY OF GALVESTON

T he above is a full , true, and correct pho tographic copy of the original record now in my lawful c ustody and possession, as the
same is recorded in the Official Public Records of County Court at Law No. 2 in my office.

I hereby ce rtify on June I 0, 2015
                                IT IS FURTHER ORDERED that the Remaining Turpin Monthly Pa}ments shall

                        remain the property of Mr. Turpin, e ven though said payments are lo be paid and remitted to

                        Andrew Jonathan pursuant lo the Servicing Arrangement and this Final Order.

                               IT IS FURTHER ORDERED that Metropolitan Life and MetLife Tower arc not being

                        forced or required or ordered   10   split or divide any structured settlement/annuity payments

                        amongst Mr. Turpin and Andrew Jonathan and shall not be required 10 do so in the future.

                               IT IS FURTHER ORDERED that Metropolitan Life and MetLife Tower shall

                        irrevocably change the beneficiary for the Turpin Assigned Payments to Andrew Jonathan, and

                        no other individual or entity other than the Transferee shall have the authority to change the

                        beneficiary for the Turpin Assigned Payments.

                               TT IS FURTHER ORDERED thar pursuant lo the Texas Transfer Statute, by making and

                        delivering the Term Payments to Andrew Jonathan as set forth in the preceding paragraphs,




                        proceeding. All other relief not expressly granted in this order is DENIED.


                              SIGNED this_/- day of June, 2015.




                                                                       ~ov{~JUDGE PRESIDING


                                                                                                          FILED
                                                                                                      15 JUN I 0 AM IQ: 33

                       FINAL ORQER APPROVING TRANSFER Of'
                       STBUCTIJBtD S£UL£M£r                         Agreed to and Approved
                         M to Form and Substance:




                                                                   NESBITT, VASSAR&: MCCOWN, LLP
                                                                   15851 Dallas Parkway, Suite 800
                                                                   Addison, TX 75001
                                                                   PH. (972) 371-2411
                                                                   Telecopicr-(97       71



                                                                  By: ~~~=-~~~.:.l.--­
                                                                         Earl S. Nes .
                                                                         State BarN . 14916900
                                                                         David S. Vassar
                                                                         State Bar No. 20503175
                                                                         J. Brian Dear
                                                                         State Bar No. 240321 17


                                                                  AITORNEYS FOR STRUcruRED ASSET
                                                                  FUNDING, LLC dlb/a 123 LUMPSUM AND
                                                                  ANDREW JONA TiiAN SE1TLEMENT FUND,
                                                                  LLC




                                                                                                         FILED
                       fJ?W. ORDtB APfBOYJNG JRANSFEB OF                                          15 JUN I 0 AH 10: 32
                       SIBJJOl!BW SEJTLEMJ:NT PAYMENT RIGDlS--PaKC aors
                                                                                               ~·I..\ ...)\.. -....,:..-fl•
                                                                                             1"'"""'                                   .
                                                                                                                          1,.,t(.l"U-t